Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Application, Amendments, and/or Claims
The Information Disclosure Statement (IDS) filed 24 September 2018 has been entered. Applicant’s amendment of the specification filed 24 September 2018 has been entered. Applicant’s submission of a substitute specification in both marked-up and clean formats in compliance with 37 C.F.R. 1.52, 1.121(b)(3), and 1.125, filed 10 December 2018 is acknowledged. Applicant’s submission of the replacement drawings filed 10 December 2018 is acknowledged.

Election/Restriction
Applicant’s election, without traverse, of the species of: A-b) a diblock polypeptide represented by Formula 1, and a drug delivery composition comprising the diblock polypeptide; B-b) wherein the [hydrophobic EBP] is a [VPAXG VPAXG VPAXG VPAXG VPAXG VPAXG] block of SEQ ID NO: 2; and D-a) wherein each X of the repeating pentapeptide consists of G (Gly), A (Ala) and F (Phe) at a ratio of 1:3:2 [SEQ ID NO: 32], in the reply filed on 2 May 2022 is acknowledged.
Claims 1-20 are pending and under examination to the extent they read on the elected species. Claims 3, 5 and 7-9 read on the elected species, and claims 1, 2, 4, 6 and 10-20 are withdrawn as being drawn to nonelected species.

Drawings
The drawings (Figures 3D, 4A-4D, 7A, 8A-8B, 9B, 11A-11B and 12A-12D) are objected to under 37 CFR 1.83(a) because they fail to show details as described in the specification. The above listed drawings (as black and white drawings) contain text that is unreadable or of insufficient clarity and portions of the drawings are faded and blurry. Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).

Sequence Rules Compliance
The instant application is not fully compliant with the sequence rules, 37 CFR 1.821-1,825, because each disclosure of a sequence embraced by the definitions set forth in the rules is not accompanied by the required reference to the relevant sequence identifier (i.e., SEQ ID NO). This occurs in claim 3, e.g., the pentapeptide VPGXG, VPAXG and IPAXG, and also occurs in various places in the specification, for example, at page 2, lines 1 and 7; p. 3, line 4;  p. 8, lines 6-7 and 20; p. 9, lines 15-16; p. 13, line 5; p. 21, lines 4-6 and 8-9; p. 22, lines 20-21; p. 23, lines 13-14; p. 26, lines 12-13 and 15-16; p. 27, line 9; and p. 28, line 6.  
Compliance with the sequence rules is required.

Specification
The disclosure is objected to because of the following informalities:
The specification contains non-English characters, see, e.g., p. 23, [Table 1]; p. 25, [Table 2]; and p. 28, [Table 3] and [Table 4]. Appropriate correction is required.

Claim Objections
Claim 3 is objected to because of the following informalities:
Claim 3 recites “the [RBP] is a resilin-based polypeptide block consisting of an amino acid sequence represented by SEQ ID NO:44”, which should be “the [RBP] is a resilin-based polypeptide block consisting of the amino acid sequence represented by SEQ ID NO:44”, because “an amino acid sequence” reads on fragments of SEQ ID NO: 44. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3, 5, 7 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3, 5, 7 and 8 recite “A diblock polypeptide with stimuli responsiveness” or “The diblock polypeptide with stimuli responsiveness”. The claims use the plural form, “stimuli”. It is unclear if the diblock polypeptide is required to be responsive to more than one stimulus. 
Claim 5 recites “wherein each X of the repeating pentapeptide consists of: G (Gly), A (Ala) and F (Phe) at a ratio of 1:3:2 [SEQ ID NO:32] …”. The claim is indefinite because it is unclear whether the [hydrophobic EBP], i.e., the block of SEQ ID NO: 2, is limited to the generic sequence, e.g., wherein each “X” is G (Gly), A (Ala) and F (Phe) at a ratio of 1:3:2, or to a specific sequence, e.g., SEQ ID NO: 32. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3, 5 and 7-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Independent claim 3 recites:
“A diblock polypeptide with stimuli responsiveness, represented by Formula 1, which consists of:
a resilin-based polypeptide block; and
a polypeptide block exhibiting a phase transition behavior, which is connected to one end of the resilin-based polypeptide block:
[Formula 1]	[hydrophobic EBP]m-[RBP]n
Wherein
n or m is independently an integer 1 or greater,
the [RBP] is a resilin-based polypeptide block consisting of an amino acid sequence represented by SEQ ID NO:44 and
the [hydrophobic EBP] is a [VPGXG VPGXG VPGXG VPGXG VPGXG VPGXG] block of SEQ ID NO:1, a [VPAXG VPAXG VPAXG VPAXG VPAXG VPAXG] block of SEQ ID NO:2 or an [IPAXG IPAXG IPAXG IPAXG IPAXG IPAXG] block of SEQ ID NO:3 (wherein X is any natural or artificial amino acid except proline which is selected as the pentapeptide VPGXG, VPAXG or IPAXG is repeated).”

The instant claims encompass a genus of diblock polypeptides with stimuli responsiveness and useful for preparing a drug delivery composition, however, the specification fails provide adequate written description and evidence of possession of these molecules. What Applicant has described in the specification are diblock polypeptides represented by Formula 1, which contain a resilin-based polypeptide [RBP] block consisting of the amino acid sequence of SEQ ID NO: 44 and a hydrophobic elastin-based polypeptide [hydrophobic EBP] block, wherein the [hydrophobic EBP] block is:
i)	SEQ ID NO: 1 (VPGXG VPGXG VPGXG VPGXG VPGXG VPGXG), wherein each X of the repeating pentapeptide consists of:
A (Ala), G (Gly) and I (Ile) at a ratio of 1:4:1;
K (Lys), G (Gly) and I (Ile) at a ratio of 1:4:1;
D (Asp), G (Gly) and I (Ile) at a ratio of 1:4:1;
E (Glu), G (Gly) and I (Ile) at a ratio of 1:4:1; or
G (Gly), A (Ala) and F (Phe) at a ratio of 1:3:2;

ii)	SEQ ID NO: 2 (VPAXG VPAXG VPAXG VPAXG VPAXG VPAXG), wherein each X of the repeating pentapeptide consists of:
G (Gly), A (Ala) and F (Phe) at a ratio of 1:3:2;
K (Lys), A (Ala) and F (Phe) at a ratio of 1:3:2;
D (Asp), A (Ala) and F (Phe) at a ratio of 1:3:2;
K (Lys) and F (Phe) at a ratio of 3:3;
D (Asp) and F (Phe) at a ratio of 3:3;
H (His), A (Ala) and I (Ile) at a ratio of 3:2:1;
H (His) and G (Gly) at a ratio of 5:1; or
G (Gly), C(Cys) and F (Phe) at a ratio of 1:3:2; or

iii)	SEQ ID NO: 3 (IPAXG IPAXG IPAXG IPAXG IPAXG IPAXG), wherein each X of the repeating pentapeptide consists of:
G (Gly), A (Ala) and F (Phe) at a ratio of 1:4:1; or
G (Gly), A (Ala) and F (Phe) at a ratio of 1:3:2.

The specification describes that the diblock polypeptides exhibit thermal responsiveness and undergo a dynamic change that is reversible in response to temperature; for example, a [RBP] block core-[hydrophobic EBP] block shell micelle structure is formed through self-assembly at or below the lower critical solution temperature of the [hydrophobic EBP]; an aggregate is formed at or above the lower critical solution temperature of the [hydrophobic EBP]; and a [hydrophobic EBP] block core-[RBP] block shell micelle structure is formed at or above the upper critical solution temperature of the [RBP]. The specification, however, does not teach the diblock polypeptides formed from [hydrophobic EBP] blocks that use “any natural or artificial amino acid except proline” as the “guest residue” (i.e., Xaa or X, which is the 4th position of the pentapeptide in SEQ ID NO: 1, 2 or 3) exhibit such thermal responsiveness and can be used in a drug delivery composition. Further, “A diblock polypeptide with stimuli responsiveness” encompass diblock polypeptides that are responsive to multiple stimuli, including physical stimuli (such as pH, pressure, etc.), chemical stimuli (such as solvents, buffers, etc.), and biological stimuli (such as growth factors, hormones, etc.). The specification does not teach which diblock polypeptides encompassed in claim 3 exhibit such property. There is no sufficient teaching regarding the correlation of structure and function. Prhashanna et al. (Biomacromolecules, 2019, Vol. 20:1178–1189) teaches the effect of peptide sequence on the lower critical solution temperature (LCST)-like phase transition of elastin-like peptides and elastin-like peptide conjugated to collagen-like peptide. Prhashanna showed how and why the choice of guest (X) residue in the VPGXG pentad repeat tunes the Tt of short elastin-like peptide (ELP), (VPGXG)4, in the free state and when conjugated to collagen-like peptide (CLP). Prhashanna used the guest residue as either F (Phe) or W (Trp), and found that free WWWW is more prone to adopt β-, α-, and π-turns as compared to free FFFF and FWWF at lower temperatures (<338 K), and when conjugated with CLP, both FWWF and WWWW have a higher propensity to form β-, α-, and π-turns at low temperatures. The teachings by Prhashanna evidence that it is unpredictable how the guest residue in the pentapeptide may affect the structure and/or property of a diblock polypeptide. The specification does not show that the diblock polypeptides containing [hydrophobic EBP] blocks formed with “any natural or artificial amino acid except proline” as the guest residue and in any combination would exhibit the required property and can be used in a drug delivery composition. In the absence of sufficient description of distinguishing identifying characteristics, the skilled artisan cannot envision the detailed structures of the encompassed genus of deblock polypeptides as claimed. 
To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus. The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making of the claimed product, or any combination thereof. In this case, there is no sufficient teachings regarding the structural characteristics of the genus. Accordingly, in the absence of sufficient recitation of distinguishing identifying characteristics, the specification does not provide adequate written description of the claimed genus.
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117.) The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116). As discussed above, the skilled artisan cannot envision the detailed structures of the encompassed genus of molecules, and therefore, conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation. Adequate written description requires more than a mere statement that is part of the invention and reference to a method of isolating it. The compound itself is required. See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.
One cannot describe what one has not conceived. See Fiddes v. Baird, 30 USPQ2d 1481 at 1483. In Fiddes, claims directed to mammalian FGF’s were found to be unpatentable due to lack of written description for that broad class. The specification provided only the bovine sequence. 
Therefore, the specification has provided:
 A diblock polypeptide with temperature responsiveness, represented by Formula 1, which consists of:
a resilin-based polypeptide block; and
a polypeptide block exhibiting a phase transition behavior, which is connected to one end of the resilin-based polypeptide block:
[Formula 1]
[hydrophobic EBP]m-[RBP]n
wherein
n or m is independently an integer 1 or greater,
the [RBP] is a resilin-based polypeptide block consisting of the amino acid sequence represented by SEQ ID NO:44, and
the [hydrophobic EBP] is a [VPGXG VPGXG VPGXG VPGXG VPGXG VPGXG] block of SEQ ID NO: 1, a [VPAXG VPAXG VPAXG VPAXG VPAXG VPAXG] block of SEQ ID NO: 2, or an [IPAXG IPAXG IPAXG IPAXG IPAXG IPAXG] block of SEQ ID NO: 3; and 
wherein 
i)	when the hydrophobic EBP block is a [VPGXG VPGXG VPGXG VPGXG VPGXG VPGXG] block of SEQ ID NO: 1, each X of the repeating pentapeptide consists of:
A (Ala), G (Gly) and I (Ile) at a ratio of 1:4:1;
K (Lys), G (Gly) and I (Ile) at a ratio of 1:4:1;
D (Asp), G (Gly) and I (Ile) at a ratio of 1:4:1;
E (Glu), G (Gly) and I (Ile) at a ratio of 1:4:1; or
G (Gly), A (Ala) and F (Phe) at a ratio of 1:3:2;

ii)	when the hydrophobic EBP block is a [VPAXG VPAXG VPAXG VPAXG VPAXG VPAXG] block of SEQ ID NO: 2, each X of the repeating pentapeptide consists of:
G (Gly), A (Ala) and F (Phe) at a ratio of 1:3:2;
K (Lys), A (Ala) and F (Phe) at a ratio of 1:3:2;
D (Asp), A (Ala) and F (Phe) at a ratio of 1:3:2;
K (Lys) and F (Phe) at a ratio of 3:3;
D (Asp) and F (Phe) at a ratio of 3:3;
H (His), A (Ala) and I (Ile) at a ratio of 3:2:1;
H (His) and G (Gly) at a ratio of 5:1; or
G (Gly), C(Cys) and F (Phe) at a ratio of 1:3:2; and

iii)	when the hydrophobic EBP block is a [IPAXG IPAXG IPAXG IPAXG IPAXG IPAXG] block of SEQ ID NO: 3, each X of the repeating pentapeptide consists of:
G (Gly), A (Ala) and F (Phe) at a ratio of 1:4:1; or
G (Gly), A (Ala) and F (Phe) at a ratio of 1:3:2.

There is no adequate written description for the full scope of the claimed diblock polypeptides.

Additional Reference, Cited as of Pertinent Art
Martinez et al. (WO 2015/116665 A2, Int’l. Pub. Date: 6 August 2015)
Martinez teaches polymers that include elastin-like protein (ELP) moieties comprising, or alternatively consisting of, one or more blocks of VPGXG, e.g., (VPGXG)25. Martinez teaches that the repeated ELP block sequence can give rise to elastomeric properties, such as an inverse temperature transition and high resiliency, and the number of VPGXG blocks can be varied resulting in different temperatures of transition. Martinez teaches that the ELP blocks can be combined with other sequence blocks to generate co-block polymers with novel binding and functional properties, including resilin-like protein moieties (referring to one or more GGRPSDSYGAPGGGN blocks or GYSGGRPGGQDLG blocks). See [0069-0075]. Martinez, however, does not teach resilin-like protein moiety consisting of the amino acid sequence of SEQ ID NO: 44 as claimed in the instant application.

Conclusion
NO CLAIM IS ALLOWED.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xiaozhen Xie, whose telephone number is 571-272-5569.  The examiner can normally be reached on M-F, 8:30-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa L. Ford, can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/XIAOZHEN XIE/Primary Examiner, Art Unit 1646                                                                                                                                                                                                        July 14, 2022